Citation Nr: 0901616	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  03-32 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee 
disability, as secondary to a service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
December 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which, inter alia, denied the 
veteran's August 2000 claims for service connection for a 
right knee disability.

In April 2006, the veteran testified at a hearing on appeal 
before the undersigned Veterans Law Judge (video conference 
hearing); a copy of the transcript is associated with the 
record.  Also, in February 2005, the veteran testified at a 
hearing at the RO in St. Petersburg, Florida, before a 
Decision Review Officer (DRO); a copy of that transcript is 
also associated with the record.

In July 2006, the Board disposed of additional issues on 
appeal and remanded a remaining claim for entitlement to 
service connection for a bilateral knee disorder.  Following 
additional development, the RO granted service connection for 
a left knee disorder in August 2007, thereby removing it from 
appellate status, but continued to deny service connection 
for the right knee disorder.  In February 2008, the Board 
denied service connection for the right knee disorder on a 
direct basis, and remanded the claim for service connection 
for the right knee disorder, as secondary to the veteran's 
service-connected left knee disorder.  The issue of service 
connection for the right knee disorder, as secondary to the 
veteran's service-connected left knee disorder, is returned 
to the Board for further appellate consideration.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.




REMAND

The Board instructed in its February 2008 remand that the 
veteran be provided with a VA examination to determine the 
nature and etiology of the veteran's claimed right knee 
disability as secondary to his service-connected left knee 
disability.  In its second remand instruction, the Board 
requested that the VA examiner "review the pertinent medical 
records, examine the appellant and provide a written opinion 
as to the presence, etiology and onset of his right knee 
disability."  (Emphasis added.)  The July 2008 VA examiner 
gave no indication that he examined the appellant; rather, 
his report indicates that his opinion is based solely on a 
review of the veteran's records.  Similarly, an August 2008 
addendum by a different VA clinician does not include any 
record of having examined the appellant.

The remand also ordered that the AOJ, in readjudicating the 
veteran's claim, discuss all pertinent regulations and in 
particular regarding the service connection claim for a right 
knee disability, to include 38 C.F.R. § 3.310 (2008) and to 
consider the applicability of the decision reached in Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.

In this case, there is no evidence that the veteran was 
provided with a VA examination, as required by the Board's 
February 2008 remand.  Instead, only a review of the 
veteran's records appears to have been conducted.  
Consequently, the Board finds that this issue is not ready 
for appellate review, and must be remanded for further 
development.  Stegall, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the veteran 
for a VA orthopedic examination, by an 
appropriate specialist, to determine the 
nature and etiology of the veteran's 
claimed right knee disability as secondary 
to his service-connected left knee 
disability.  The examiner should determine 
whether the right knee is due to or 
aggravated by the service-connected left 
knee disorder.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examination report must be annotated in 
this regard.  The examiner is requested to 
review the pertinent medical records, 
examine the appellant and provide a 
written opinion as to the presence, 
etiology and onset of his right knee 
disability.  Specifically, the examiner is 
requested to provide an opinion as to (1) 
the nature of the veteran's right knee 
disability, (2) whether it is at least as 
likely as not (at least a 50 percent 
chance) that any diagnosed right knee 
disability is related to the veteran's 
service- connected left knee disability, 
and (3) whether it is at least as likely 
as not (at least a 50 percent chance) that 
the veteran's left knee disability 
aggravated, contributed to, or accelerated 
any right knee disability beyond its 
natural progression.  If the appellant's 
left knee disability aggravated, 
contributed to, or accelerated any 
pathologic process of the right knee, the 
examiner must state to what extent, given 
in terms of a percentage, it so 
contributed as compared to the natural 
progress of the right knee disability 
itself, or as opposed to other possible 
contributing factors.  The examiner must 
provide a comprehensive report, including 
complete rationales for all conclusions 
reached.

2.  Thereafter, the AOJ should 
readjudicate the veteran's claim seeking 
entitlement to service connection for a 
right knee disability as secondary to the 
service-connected left knee disability.  
If the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations, 
to include 38 C.F.R. § 3.310 (2008).  
Adjudication of the secondary service 
connection claim for the right knee 
disability should consider the 
applicability of the decision reached in 
Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  An appropriate period of time 
should be allowed for response.

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until he receives further 
notice.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

